Name: Regulation (EEC) No 3116/75 of the Commission of 28 November 1975 amending Regulation (EEC) No 1913/69 on the granting and advance fixing of the export refund on cereal-based compound feedingstuffs
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 309/64 Official Journal of the European Communities 29 . 11 . 75 REGULATION (EEC) No 3116/75 OF THE COMMISSION of 28 November 1975 amending Regulation (EEC) No 1913/69 on the granting and advance fixing of the export refund on cereal-based compound feedingstuffs THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 2727/75 (') of 29 October 1975 on the common organ ­ ization of the market in cereals, and in particular Article 16(6) thereof ; Having regard to Council Regulation (EEC) No 2743/75 (2 ) of 29 October 1975 on the system to be applied to cereal-based compound feedingstuffs, and in particular Article 7 (5) thereof ; Whereas Article 1 of Regulation (EEC) No 1913/69 (3 ) of 29 September 1969 on the granting and advance fixing of the export refunds on cereal-based compound feedingstuff provides that in determining the amount of the refund the factors to be taken into consideration shall be the average of the levies on maize calculated for the month preceding the month of export and also the cereal content of the products concerned ; Whereas experience has shown that is is very difficult to follow a suitable export policy for compound feedingstuffs corresponding to the different aspects of the world market with the help only of these criteria ; whereas provision should therefore be made for addi ­ tional criteria to be applied in fixing the export refund for compound animal feedingstuffs and Article 1 of Regulation (EEC) No 1913/69 should be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Manage ­ ment Committee for Cereals , HAS ADOPTED THIS REGULATION : Article 1 Article 1 of Regulation (EEC) No 1913/69 is amended to read as follows : 'During a given month, the export refund which may be granted on cereal-based compound feedingstuffs shall be fixed per metric ton with particular reference to : (a) the average levies per metric ton of maize calcu ­ lated for the first 25 days of the month preceding that of export and adjusted on the basis of the threshold price for maize in force during the month of export ; (b) the cereal content of the feedingstuffs concerned ; (c) outlets and conditions of sale for processed products on the world market ; (d) the need to avoid disturbances on the Commu ­ nity market ; (e) the economic aspect of the exports concerned.' Article 2 In Article 3 of Regulation (EEC) No 1913/69 the expression ' 100 kg' is replaced by the words 'metric ton '. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 November 1975 . For the Commission P. J. LARDINOIS Member of the Commission (!) OJ No L 281 , 1 . 11 . 1975, p. 1 . ( 2 ) OJ No L 281 , 1 . 11 . 1975, p. 60 . ( 3 ) OJ No L 246, 30 . 9 . 1975, p. 11 .